Citation Nr: 1401782	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for avascular necrosis of the hips.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant, who is the Veteran, served on active duty for training from June 1976 to October 1976 and on active duty from August 1990 to July 1991.  He also served in the Reserve from 1995 to 1997.  

This matter is before the Board of Veterans' Appeals(Board) on appeal of rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The separate claims of service connection for posttraumatic stress disorder and for bipolar disorder have been recharacterized as a single claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder, the Veteran asserts that his psychiatric illness is the result of his duties, including mortuary duty, in service.  

The Veteran testified that he attended group counseling on a weekly basis at the Tactical Air Hospital at Westover Air Force Base during active duty from 1990 to 1991.  He also testified that he has had continuous psychiatric treatment since separation from active duty in 1991.  


Records of the Reserve show that in June 1996 acute situational anxiety, controlled on Prozac, was noted by history.  In June 1996, a private physician stated that the Veteran was being treated for major depression.  VA records document a diagnosis of mood disorder in June 2006 and a diagnosis of bipolar disorder in October 2006.  In August 2009, posttraumatic stress disorder was diagnosed by a private physician.  

On the claim of service connection for a hip disability, the Veteran asserts that he had hip symptoms in service.  

As the record appears incomplete and as the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for service personnel records and for service treatment records, pertaining to group counseling at the Tactical Air Hospital at Westover Air Force Base during active duty from August 1990 to July 1991. 

2.  Obtain VA records since 2006.  

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to psychiatric treatment since 1991.  

4.  Afford the Veteran a VA psychiatric examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent):
That any current psychiatric disorder is related to the events in service as described by the Veteran.   

The Veteran's file must be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that avascular necrosis of the hips is due to an injury or disease in service?

The Veteran's file must be made available to the VA examiner for review.

6.  On completion of the above development, adjudicate the claims.  If any benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

